Citation Nr: 0923235	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1968 to August 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).  

The claim of service connection for an erectile dysfunction 
as secondary to service-connected DM is being remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

A review of the claims file reveals some confusion as to 
whether the Veteran continues to desire to appear at a travel 
board hearing before a member of the Board.  Although the 
Veteran indicated in his February 2008 appeal that he desired 
to testify at a Board hearing at the RO, he indicated in a 
March 2008 statement that he no longer wanted a hearing.  
However, the Veteran's representative notes in a May 2009 VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, that the Veteran would provide testimony and evidence 
at his Board hearing.  See 38 U.S.C.A. § 20.700(a) (West 
2002).  Clarification is needed from the Veteran as to 
whether he wishes to be scheduled for a travel board hearing.  

Additionally, the Board finds that the medical evidence on 
whether the Veteran has an erectile dysfunction due to his 
service-connected DM is inconclusive and that another medical 
nexus opinion is warranted in this case.  According to an 
August 2007 VA opinion, DM might be contributing to the 
Veteran's erectile dysfunction, but it was difficult to 
describe the contribution.  It was noted in VA treatment 
records in September 2007 that the Veteran's recurrent 
balanitis was worsened by his history of DM.  The Veteran 
underwent circumcision in October 2007.  Although it was 
noted in December 2007 that DM cannot be definitely causally 
related to an erectile dysfunction, this does not rule out DM 
as one of the causes.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the nature, severity, or etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2008).    

Accordingly, this remaining issue of service connection for 
erectile dysfunction secondary to service-connected diabetes 
mellitus is REMANDED to the AOJ for the following actions:  

1.  The AOJ will contact the Veteran in 
order to obtain a written response on 
whether he continues to desire to appear 
at a personal hearing before a member of 
the Board sitting at the RO.  The Veteran 
must be told that if he does not respond 
within 30 days to this inquiry, it will 
be concluded by VA that he no longer 
desires a travel board hearing.  If the 
Veteran indicates that he does desire to 
testify at a travel board hearing, the 
AOJ should take all indicated action to 
place the Veteran's name on the docket 
for a hearing before a Veterans Law Judge 
sitting at the RO, in accordance with the 
May 2009 date of his representative's 
reference to the hearing.  

2.  The AOJ will take appropriate action 
to contact the Veteran and ask him to 
provide any additional evidence relevant 
to the issue currently on appeal, to 
include the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
an erectile dysfunction, including 
treatment since the most recent evidence 
on file in January 2008.  After obtaining 
any necessary authorization from the 
Veteran for the release of his private 
medical records, the AOJ will obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
Veteran, it will inform the Veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

3.  The AOJ will arrange for VA 
examination of the Veteran by someone 
other than the examiner who saw him in 
August 2007 to determine the nature and 
likely etiology of the claimed erectile 
dysfunction.  The relevant evidence in 
the VA claims folders should be made 
available to and reviewed by the 
examiner.  The examiner should note in 
the report that the claims files have 
been reviewed.  Any indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not that the Veteran currently has an 
erectile dysfunction that was caused or 
aggravated by his service-connected DM.  
The report should discuss relationship 
between any currently diagnosed erectile 
dysfunction to DM, noted low 
testosterone, and any the post-operative 
October 2007 circumcision.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  After the above has been completed, 
the AOJ should readjudicate the Veteran's 
claim of service connection for an 
erectile dysfunction.  The AOJ should 
take into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case.  The Veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The Veteran may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


